                                                         J S -6
1
2
3
4
5
6
7
8
9
10                 UNITED STATES DISTRICT COURT
11            FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                             WESTERN DIVISION
13
     PATRICIA ANDERSON,                No. CV 16-7837-GW(JCx)
14
                  Plaintiff,           ORDER DISMISSING ACTION
15                                     WITH PREJUDICE
                  v.
16
     UNITED STATES OF AMERICA,
17
                  Defendant.
18
19
20
21   ///
22   ///
23
24
25
26
27
28
1          IT IS SO ORDERED that pursuant to the separately filed Stipulation for
2    Compromise Settlement and Dismissal, this action is hereby dismissed with
3    prejudice. Each party to bear its own costs and fees.
4
     DATED: November 1, 2018
5                                          GEORGE H. WU, U.S. DISTRICT JUDGE
6
7
     PRESENTED BY:
8
9
     NICOLA T. HANNA
10   United States Attorney
     DAVID M. HARRIS
11   Assistant United States Attorney
     Chief, Civil Division
12   JOANNE S. OSINOFF
     Assistant United States Attorney
13   Chief, General Civil Section
14    /s/ Jason K. Axe
     JASON K. AXE
15   Assistant United States Attorney
     Attorneys for Defendant
16   United States of America
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
